DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GULATI et al. (US 2011/0281093).
Gulati teaches a method for producing a thin glass article, comprising: providing a thin glass sheet with a first face, a second face, one or more edges joining the first and second faces, and a thickness between the first and second faces, the first and second faces together with the one or more edges form an outer surface (see figure 1); and applying, non-uniformly, an ion-exchange treatment to the outer surface to produce a non- uniformly ion-exchanged surface layer (para. 0038). Gulati teaches the non-uniformly ion-exchanged surface layer having a compressive surface stress and a depth of layer that varies between a minimum value and a maximum value over the outer surface (para. 0050).  

Regarding claim 3, Gulati teaches the minimum value can be as low as 0.01 mm (para. 0037) and the maximum value is 0. 54 mm (para. 0050) which falls into the claimed range of at most 30% of the maximum value.  
Regarding claim 5, Gulati teaches the non-uniformly ion-exchanged surface layer induces a curvature due to the surface compressive stress (para. 0051).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al. (US 2011/0281093) in view of LIANG (US 2013/0122254).
Gulati teaches a method for producing a thin glass article, comprising: providing a thin glass sheet with a first face, a second face, one or more edges joining the first and second faces, and a thickness between the first and second faces, the first and second faces together with the one or more edges form an outer surface (see figure 1); and applying, non-uniformly, an ion-exchange treatment to the outer surface to produce 
Gulati is silent to applying a mask.
Liang teaches a method of producing a patterned layer of compressive stress of a glass substrate. Liang teaches applying a masking to cover regions of the outer surface prior to applying the ion-exchange treatment, the masking preventing an ion-exchange at the regions (para. 0001). It would have been obvious to one of ordinary skill in the art to modify the method of Gulati to include the masking step of Liang because Liang teaches that this provides the advantage of easy cutting, grinding, or splitting of the glass article (para. 0011).

Claims 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al. (US 2011/0281093) in view of ABRAMOV et al. (US 2012/0216570).
Gulati teaches a method for producing a thin glass article, comprising: providing a thin glass sheet with a first face, a second face, one or more edges joining the first and second faces, and a thickness between the first and second faces, the first and second faces together with the one or more edges form an outer surface (see figure 1); and applying, non-uniformly, an ion-exchange treatment to the outer surface to produce a non- uniformly ion-exchanged surface layer (para. 0038). Gulati teaches the non-uniformly ion-exchanged surface layer having a compressive surface stress and a depth 
Gulati is silent to using a paste for the ion exchange.
Abramov teaches applying, non-uniformly, the ion- exchange treatment to the outer surface comprises non-uniformly applying a paste containing alkaline metal salts to outer surface (para. 0015).  It would have been obvious to one of ordinary skill in the art to use a paste in the method of Gulati because Gulati teaches that strengthening can be achieved by utilizing materials employed in the prior art (para. 0069).
Regarding claim 9, Abramov teaches applying the paste to only the edges of the glass (para. 0015). It would have been obvious to one of ordinary skill in the art to modify the method of Gulati to only apply ion exchange paste to the edges of the glass because Abramov teaches that this results in glass substrates having higher mechanical strength (para. 0009).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al. (US 2011/0281093) in view of ABRAMOV et al. (US 2012/0216570) as applied to claim 6 above, and further in view of ABDOLVAND et al. (US 2015/0246847).
Gulati as modified by Abramov teaches a method of making a glass substrate having non-uniform ion exchange.
Abdolvand teaches a method of making an ion exchange substrate. Abdolvand teaches that the glass substrate is annealed after ion exchange (para. 0022). It would have been obvious to one of ordinary skill in the art to anneal the glass of Gulati after ion exchange because annealing removes internal stresses in the glass.
.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GULATI et al. (US 2011/0281093) in view of ABRAMOV et al. (US 2012/0216570) and ABDOLVAND et al. (US 2015/0246847).
Gulati teaches a method for producing a thin glass article, comprising: providing a thin glass sheet with a first face, a second face, one or more edges joining the first and second faces, and a thickness between the first and second faces, the first and second faces together with the one or more edges form an outer surface (see figure 1); and applying, non-uniformly, an ion-exchange treatment to the outer surface to produce a non- uniformly ion-exchanged surface layer (para. 0038). Gulati teaches the non-uniformly ion-exchanged surface layer having a compressive surface stress and a depth of layer that varies between a minimum value and a maximum value over the outer surface (para. 0050).
Gulati is silent to using a paste for the ion exchange.
Abramov teaches applying, non-uniformly, the ion- exchange treatment to the outer surface comprises non-uniformly applying a paste containing alkaline metal salts to outer surface (para. 0015).  It would have been obvious to one of ordinary skill in the art to use a paste in the method of Gulati because Gulati teaches that strengthening can be achieved by utilizing materials employed in the prior art (para. 0069).

Regarding claim 11, Abramov teaches that the ion exchange occurs at a temperature below 200°C (para. 0019). It would have been obvious to one of ordinary skill in the art that a holding time of 2 to 10 hours would have been achieved through routine experimentation to optimize the ion exchange.
Regarding claim 12, Gulati teaches maximum value of the compressive stress is 800 MPa and that minimum value of compressive stress is 400 MPa (para. 0050) which falls into the claimed range of at most 90% of the maximum value.  
Regarding claims 13, figure 4 of Gulati shows embodiments where the minimum value of the surface compressive stress is at most 50% of the maximum value and at most 30% of the maximum value.  
Regarding claim 14, Gulati teaches the non-uniform ion-exchange treatment is selectively applied to one or more designated surface areas on the outer surface in order to produce one or more surface areas of a first kind and one or more surface areas of a second kind, wherein the surface compressive stress and/or the depth of layer is different in the one or more surface areas of the first and second kinds (para. 0050).  
Regarding claim 16, Gulati teaches the non-uniform ion-exchange treatment is applied such that the surface compressive stress and/or the depth of layer correspond to the respective maximum value in the one or more surface areas of the first kind and 
Regarding claim 17, Abramov teaches that the paste is KNO3 (para. 0021).
Regarding claim 18, Gulati teaches controlling a slow ion-exchange rate to achieve the ion-exchange surface layer with the maximum value of the depth of layer of 0.054 mm (para. 0050) which is about 50 µm and the maximum value of the surface compressive stress is 800 MPa (para. 0050) which falls into the claimed range of from 10 MPa to 1200 MPa.  
Regarding claim 19, although Gulati teaches that the glass may have a depth of layer as low as 10 µm, it would have been obvious to one of ordinary skill in the art that a depth of less than 3 µm would have been achieved through routine experimentation to optimize the ion exchange.
Regarding claim 20, Gulati teaches the non-uniformly ion-exchanged surface layer induces a curvature due to the surface compressive stress (para. 0051).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741